 


110 HR 6177 RH: Rio Grande Wild and Scenic River Extension Act of 2008
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 538
110th CONGRESS 2d Session 
H. R. 6177
[Report No. 110–838] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2008 
Mr. Rodriguez introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 11, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 4, 2008

A BILL 
To amend the Wild and Scenic Rivers Act to modify the boundary of the Rio Grande Wild and Scenic River. 
 
 
1.Short titleThis Act may be cited as the Rio Grande Wild and Scenic River Extension Act of 2008. 
2.Rio Grande wild and scenic river boundary adjustmentParagraph (17) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended to read as follows: 
 
(17)Rio Grande, Texas 
(A)In generalThe segment on the United States side of the river from the west boundary of Big Bend National Park, located at approximately river mile 902.2, downstream to the river mile 651.1 at the Terrell-Val Verde County line; to be administered by the Secretary of the Interior. 
(B)MapThe segment described in subparagraph (A) is depicted on the map relating to the Rio Grande Wild and Scenic River titled Proposed Wild & Scenic River Addition, numbered 192/80,001, and dated March 1, 2007. 
(C)BoundaryThe Secretary shall, within two years after the date of enactment of the Rio Grande Wild and Scenic River Extension Act of 2008, take such action with respect to the segment referred to in this paragraph as is provided for under subsection (b). The action required by subsection (b) shall be undertaken by the Secretary, after consultation with the United States Commissioner, International Boundary and Water Commission, United States and Mexico, and appropriate officials of the State of Texas and its political subdivisions. The development plan required by subsection (b) shall be construed to be a general management plan only for the United States side of the river and shall include, but not be limited to, the establishment of a detailed boundary which shall include an average of not more than 160 acres per mile. 
(D)Treaties and agreementsNothing in this Act shall be construed to be in conflict with— 
(i)the commitments or agreements of the United States made by or in pursuance of the treaty between the United States and Mexico regarding the utilization of the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington, February 1944 (59 Stat. 1219), or 
(ii)the treaty between the United States and Mexico regarding maintenance of the Rio Grande and Colorado River as the international boundary between the United States and Mexico, signed November 23, 1970. 
(E)No effect on border fence and the border patrolNothing in this paragraph shall prevent or obstruct the planning, construction, operation, or maintenance of a border fence in the area described in subparagraph (A), and nothing in this paragraph shall affect the operations or duties in such area of the Department of Homeland Security, including the Border Patrol, or of State or local law enforcement agencies.. 
 

September 11, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
